DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim(s) 1, 3, 6, 11 and 12 is/are objected to because of the following informalities:
In claim 1, line 10, the recitation “the head” should read –the mushroom shaped head--.
In claim 1, line 16, the recitation “said high-speed cage” should read –said high-speed cage plate--.
In claim 1, line 18, the recitation “high-speed cage” should read –high-speed cage plate--.
In claim 1, line 19, the recitation “the head” should read –the mushroom shaped head--.
In claim 1, line 20, the recitation “a spacer disposed in at least one” should read –a spacer, respectively, disposed in at least one--.
In claim 1, line 22, the recitation “said cage plate” should read –said high-speed cage plate--.
In claim 3, line 2, the recitation “the head” should read –the mushroom shaped head--.
In claim 6, line 17, the recitation “said cage” should read –said high speed cage plate
In claim 6, line 18, the recitation “the cage” should read –the high speed cage plate--.
In claim 11, line 2, the recitation “each high speed seat plate through bore” should read --each
In claim 12, line 2, the recitation “each high speed seat plate through bore” should read --each--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lift spacer” in claims 1, 4 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2007/0065321 (“Durham”) in view of US2624587 (“Watson”) and further in view of US6024126 (“Miller”).
Regarding claims 1 and 3, Durham discloses (see mainly figs. 11, 12a, 12b and 17) a compressor system, the compressor system comprising:
a high-speed gas compressor (see figs. 12a and 12b) operable at speeds of at least 600 rpm (“operate at speeds between 200 rpm and 1800 rpm”; see paragraph 
a high-speed cage plate (15), said high-speed cage plate including a plurality of counter bores (counter bores within which poppets 10 are disposed; see fig. 17) disposed therein wherein each counter bore has an open end (top end, relative to the orientation of fig. 11) and a bottom (bottom end, relative to the orientation of fig. 11, against which spring 100 abuts) in the high-speed cage plate;
a plurality of high-speed poppet elements (poppets 10; see fig. 11), each high-speed poppet element including a guide-stem (hollow stem of poppet 10 within which spring 100 is disposed; see annotated fig. 11 below) having an outer stem diameter (see “Ds” in annotated fig. 11, below) and a mushroom shaped head (larger radius portion of poppet 10; see annotated fig. 11, below) with a smooth continuous sealing surface (upper surface of poppet 10, relative to the orientation of fig. 11, which seats against seating surface 12), wherein the head has a maximum diameter (see “Dh” in annotated fig. 11, below) that is larger than the outer stem diameter, and wherein the guide-stem is disposed proximate to a cage plate wall (wall(s) defining respective counter bore(s) within which poppet(s) 10 are disposed) of one of said plurality of counter bores in a guide relationship with said one of said plurality of counter bores;
a coil spring (100) disposed in a hollow portion of the guide-stem having bias characteristics suitable for a high-speed poppet-head operation;
a high-speed seat plate (13) overlying said high-speed cage, said high-speed seat plate including a plurality of through bores (“openings” 20 disposed within seat plate 13) axially (in a coaxial manner) aligned with the plurality of counter bores of 
wherein lift of said respective guide-stem is an amount less than a length (depth of counter bore within which guide-stem of poppet 10 is disposed) of said cage plate and an amount suitable for high-speed poppet-head operation (“operate at speeds between 200 rpm and 1800 rpm”; see paragraph [0007]).
.

    PNG
    media_image1.png
    998
    977
    media_image1.png
    Greyscale

Durham does not disclose the maximum diameter of the mushroom shaped head being less than .9 inches, or more specifically less than .75 inches, and a lift spacer disposed in at least one of said plurality of counter bores, wherein said lift spacer limits axial movement and controls lift of said respective guide-stem.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Durham by employing a lift spacer, which is a Belleville type washer, between each high-speed poppet element and bottom of the respective cage plate counter bore, as taught by Watson, so as to have a means of absorbing shock between the high-speed poppet elements and the cage plate.
With regards to the limitations pertaining to poppet head size (i.e. “maximum diameter of the head is less than approximately .75 inches”), overall size of the high speed compressor and the desired flow characteristics therethrough dictates the sizes of the high-speed poppet elements and poppet heads.  Additionally, the inertia effect of the moving high-speed poppet elements and the noise produced therefrom is determined by (but not limited to) the size of the poppet heads and overall high-speed poppet elements, the number of poppets, and the characteristics of the fluid being controlled.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify popped head to have a maximum diameter that is less than approximately 0.75 inches to effect a desired flow characteristic while minimizing inertia effect and noise produced from the high-speed poppet elements.
Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). Furthermore, the court pointed out the disclosure of the prior art patent was not limited to a particular use, but rather was broader than the precise configuration shown in the patent’s figure, and the Board of Patent Appeals and Interferences found as a factual matter that a scaled version of the invention disclosed in the patent would be capable of performing the functions recited in applicant’s claim.
Alternatively, Miller teaches that poppets (200; see figs. 2a and 2b) employed in a high speed compressor (“The valve may be required to move in and out over 1,000 times per minute”; see col. 1, lines 44-49) can be sized to have a diameter, which is about 0.5 to about 2 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the poppet heads of Durham to have a maximum diameter that is about 0.5 to 2 inches, as taught by Miller, in order to effect a desired flow while limiting the inertia effect and noise produce therefrom, and because a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Regarding claim 2, the combination of Durham, Watson and Miller discloses said lift spacer (Watson, 18) includes an aperture therethrough (Watson, see fig. 5).
Regarding claim 5, Durham discloses said high-speed compressor (see figs. 12a and 12b; “operate at speeds between 200 rpm and 1800 rpm”; see paragraph [0007]) is operable at speeds of at least 1000 rpms.
Claim(s) 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durham in view of US4228820 (“Deminski”) and further in view of Miller.
Regarding claims 1 and 3, Durham discloses (see mainly figs. 11, 12a, 12b and 17) a compressor system, the compressor system comprising:
a high-speed gas compressor (see figs. 12a and 12b) operable at speeds of at least 600 rpm (“operate at speeds between 200 rpm and 1800 rpm”; see paragraph [0007]), said high-speed compressor further comprising a high-speed poppet valve assembly, wherein the high-speed poppet valve assembly comprises:
a high-speed cage plate (15), said high-speed cage plate including a plurality of counter bores (counter bores within which poppets 10 are disposed; see fig. 17) disposed therein wherein each counter bore has an open end (top end, relative to the orientation of fig. 11) and a bottom (bottom end, relative to the orientation of fig. 11, against which spring 100 abuts) in the high-speed cage plate;

a coil spring (100) disposed in a hollow portion of the guide-stem having bias characteristics suitable for a high-speed poppet-head operation;
a high-speed seat plate (13) overlying said high-speed cage, said high-speed seat plate including a plurality of through bores (“openings” 20 disposed within seat plate 13) axially (in a coaxial manner) aligned with the plurality of counter bores of the high-speed cage, wherein each of the plurality of through bores is sized to have a smaller diameter than the maximum diameter of the head (the poppet 10 head is larger than seat plate openings 20, and thereby seals the seat plate openings; see fig. 11);
wherein lift of said respective guide-stem is an amount less than a length (depth of counter bore within which guide-stem of poppet 10 is disposed) of said cage plate and an amount suitable for high-speed poppet-head operation (“operate at speeds between 200 rpm and 1800 rpm”; see paragraph [0007]).


    PNG
    media_image1.png
    998
    977
    media_image1.png
    Greyscale

Durham does not disclose the maximum diameter of the mushroom shaped head being less than .9 inches, or more specifically less than .75 inches, and a lift spacer disposed in at least one of said plurality of counter bores, wherein said lift spacer limits axial movement and controls lift of said respective guide-stem.
Deminski teaches (see fig. 1 and col. 6, lines 33-48) a plurality of poppet elements (12), each having a respective lift spacer, or respective stack of lift spacers, (20b), which allow for adjustment of the stroke of the poppet elements.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Durham by employing a lift spacer between each high-speed poppet element and bottom of the respective cage plate counter bore, as taught by Deminski, so as to have a means of adjusting lift, or stroke, of the high-speed poppet elements, thereby adjust the rate of flow therethrough.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify popped head to have a maximum diameter that is less than approximately 0.9 inches to effect a desired flow characteristic while minimizing inertia effect and noise produced from the high-speed poppet elements.
Additionally, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). Furthermore, the court pointed out the disclosure of the prior art patent was not limited to a particular use, but rather was broader than the precise configuration shown in the patent’s figure, and the Board of Patent Appeals and Interferences found as a factual matter that a scaled version of the invention disclosed in the patent would be capable of performing the functions recited in applicant’s claim.
In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durham, Deminski and Miller, as applied to claim 1 above, and further in view of US2094951 (“Kowan”).
Regarding claim 4, the combined device of Durham, Deminski and Miller discloses the system wherein a first lift spacer (Deminski, 20b; fig. 1 and col. 6, lines 33-48) which controls lift of a first poppet-head and is disposed in a first of said plurality of counter bores, and a second lift spacer, which controls lift of a second poppet-head and is disposed in a second of said plurality of counter bores. The combined device of Durham, Deminski and Miller, also, discloses that the amount of lift can be controlled by 
However, the combined device of Durham, Deminski and Miller does not disclose a first lift spacer which has different dimensions than a second lift spacer.
Kowan teaches regulating flow through a poppet valve assembly by having two different fluid flows (open and closed) past two different poppets of a poppet valve assembly by employing a spacer to regulate the total flow through the poppet valve assembly (page 3, col. 1, lines 11 -20).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the combined device of Durham, Deminski and Miller by varying the fluid flow past two poppets, as taught by Kowan, and inherently modifying the dimensions of the first and second lift spacers to differ, to achieve the desired flow regulation through the poppet valve assembly.
Claim(s) 6-10, 13, 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durham in view of EP1245881A1 (“Muller”) and further in view of Miller.
Regarding claim 6, Durham discloses (see figs. 11, 12a, 12b and 17) a compressor system comprising: 
a high-speed gas compressor (see figs. 12a and 12b) operable at speeds of between about 600 and about 1500 cycles per minute (“operate at speeds between 200 rpm and 1800 rpm”; see paragraph [0007]), said high-speed compressor further comprising a high-speed poppet valve assembly (see fig. 17), wherein the high-speed poppet valve assembly comprises:

a plurality of high-speed poppet elements (poppets 10; see figs. 11 and 17), each high-speed poppet element including a guide=stem (hollow stem of poppet 10 within which spring 100 is disposed; see annotated fig. 11 below) having an outer stem diameter (see “Ds” in annotated fig. 11, below) and a mushroom shaped head (larger radius portion of poppet 10; see annotated fig. 11, below) with a smooth continuous sealing surface (seating against seating surface 12; see fig. 11), wherein a diameter (see “Dh” in annotated fig. 11, below) of the mushroom shaped head is larger than the outer stem diameter, and wherein the guide-stem is disposed proximate to a cage plate wall (wall(s) defining respective counter bore(s) within which poppet(s) 10 are disposed) of a respective one of said plurality of counter bores, in a guide relationship with said respective one of said plurality of counter bores;
a coil spring (100) disposed in a hollow portion (see hollow cavity within which coil spring 10 is disposed) of the guide-stem having bias characteristics suitable for a high-speed poppet-head operation (“operate at speeds between 200 rpm and 1800 rpm”; see paragraph [0007]); and
a seat plate (13) overlying said cage, said seat plate having a plurality of through bores (“openings” 20 disposed within seat plate 13) axially aligned with the said plurality of counter bores of the cage, said seat plate being composed of steel, wherein each through bore is sized to have a smaller diameter than the diameter of the respective mushroom shaped head.

    PNG
    media_image1.png
    998
    977
    media_image1.png
    Greyscale

Durham does not disclose each high-speed poppet element composed of a high performance engineering thermoplastic; the head of the high-speed poppet element having a diameter between approximately one half and three quarters of an inch; the seat plate being composed of steel; and a lift spacer disposed in each of the plurality of counter bores.
Muller teaches poppet elements (4) composed of a high performance engineering thermoplastic (“PEEK”, which is a high-performance engineering plastic which is resistant to corrosion and has mechanical strength and stability; see English translation paragraph [0013]); and a seat plate (3) being composed of steel (see English translation paragraph [0013]); and a lift spacer (9) disposed in each of a plurality of counter bores (20; see detail of fig. 2).

With regards to the limitations pertaining to poppet head size (i.e. “the head of the high-speed poppet element having a diameter between approximately one half and three quarters of an inch”), overall size of the high speed compressor and the desired flow characteristics therethrough dictate the sizes of the high-speed poppet elements and poppet heads.  Additionally, the inertia effect of the moving high-speed poppet elements and the noise produced therefrom is determined by (but not limited to) the size of the poppet heads and overall high-speed poppet elements, the number of poppets, and the characteristics of the fluid being controlled.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify popped head to have a diameter between approximately one half and three quarters of an inch to effect a desired flow characteristic while minimizing inertia effect and noise produced from the high-speed poppet elements.
Additionally, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, 
Alternatively, Miller teaches that poppets (200; see figs. 2a and 2b) employed in a high speed compressor (“The valve may be required to move in and out over 1,000 times per minute”; see col. 1, lines 44-49) can be sized to have a diameter, which is about 0.5 to about 2 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the poppet heads of Durham to have a maximum diameter that is about 0.5 to 2 inches in order to effect a desired flow while limiting the inertia effect and noise produce therefrom, and because a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
Furthermore, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Regarding claim 7, the combined invention of Durham, Muller and Miller discloses each said lift spacer (Muller, 9) includes an aperture therethrough (Muller, see paragraph [0016]).

Regarding claim 9, Durham discloses each high speed poppet element (10; see fig. 11) has a mushroom shaped cross section.
Regarding claim 10, Durham discloses at least one alignment pin (see annotated fig. 17, below), at least one through hole in the seat plate (hole in seat plate 13, within which the alignment pin is inserted), and at least one through hole in the high speed cage plate (hole in cage plate 15, within which the alignment pin is inserted), wherein the at least one alignment pin is located within both the at least one through hole in the seat and the at least one through hole in the cage.

    PNG
    media_image2.png
    750
    1195
    media_image2.png
    Greyscale

Regarding claim 13, Durham discloses the high speed cage plate (15; see fig. 17) is cylindrical.

Regarding claim 17, Durham discloses a diameter of the high speed cage plate counter bores (counter bores within which poppets 10 are disposed; see figs. 11 and 17) is less than the diameter of the mushroom shaped heads (enlarged diameter portion of poppets 10; see detail of fig. 11).
Claim(s) 11 and 12, as best understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durham, Muller and Miller, as applied to claim 6 above, and further in view of US4368755 (“King”).
Regarding claims 11 and 12, the combination of Durham, Muller and Miller discloses the compressor system wherein each high speed seat plate through bore (Durham, 20) defines a plurality of valve seats (Durham, 12), which are spherically shaped.
However, the combination of Durham, Muller and Miller does not disclose each high speed seat plate through bore having a chamfer, which is 45 degrees.
King teaches a gas compressor valve having a conical valve seat (28), which is at an angle of 45 degrees (col. 4, lines 29-34) from a central longitudinal axis (55).
.
Claim(s) 14 and 15, as best understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durham, Muller and Miller, as applied to claim 6 above, and further in view of US2624587 (“Watson”).
Regarding claims 14 and 15, the combined invention of Durham, Muller and miller discloses the invention as claimed except for each through bore on the seat plate being chamfered, wherein each seat plate chamfer is approximately 45 degrees.
Watson teaches a seat plate (11) having a plurality of through bores (26), wherein each through bore on the seat plate is chamfered (26a) approximately 45 degrees (see detail of fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the combined invention of Durham, Muller and Miller by configuring the through bores of the seat plate to be chamfered approximately 45 degrees, as taught by Watson, so as to have a seating surface, which allows for self-centering of the high-speed poppets and minimizes sticktion between the high-speed poppet and respective seating surface.
Response to Arguments
Applicant's arguments filed November 9, 2020, have been fully considered but they are not fully persuasive.
With regards to the prior drawing objections, in light of Applicant’s amendments filed November 9, 2020, these objections are withdrawn.
With regards to the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, interpretation of the limitation “lift spacer” in claims 1, 2, 4 and 6, Applicant argues that the recitation “in at least one of said plurality of counter bores” (claim 1) and “in each of the said plurality of counter bores” (in claim 6) provides sufficient structure to overcome the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, interpretation.  The examiner respectfully disagrees.  The aforementioned recitations, referring to the location of the lift spacer(s), merely describes the environment within which the lift spacer(s) is/are employed; however, they do not clarify the structure included by the claim limitation “lift spacer”.
With regards to the 35 U.S.C. 112(a)/pre-AIA  35 U.S.C. 112, first paragraph, and 35 U.S.C. 112(d)/pre-AIA  35 U.S.C. 112, fourth paragraph, in light of Applicant’s current amendments, these rejection(s) are now withdrawn.
With regards to the rejection of claims 1-3 and 5 under 35 U.S.C. 103(a), Applicant argues that 
Durham fails to disclose a high-speed gas compressor operable at speeds of over 600 rpm using poppet valves and coil springs as claimed. (Office Action, p. 13.)
Durham paragraph [0007] says that some gas compressors need to operate above 600 rpm; however, Durham does not say that coil-spring poppet valves do that. Durham is addressed to elastomeric springs for all types of valves to replace coil-springs and does not teach using poppets. (Durham, para. [0008-

The examiner respectfully disagrees.  Durham describes in the background of the invention the industry and environment of employment of the compressor valve(s).  Durham describes in the background of the invention the extent practical the state of the prior art or other information disclosed known to the applicant, and the problems involved in the prior art or other information disclosed which are solved by the applicant’s invention should be indicated.  In the present case, Durham (see paragraph [0008]) describes an improvement to compressor valve(s), which include an improvement to existing spring means, to extend the lifetime of the compressor valve(s).  It is clear that the compressor valve(s) of Durham are intended for the described speed(s), temperature(s) and pressure(s) described in the background.
With regards to the rejection of claims 1-3, Applicant argues that
For example, contrary to the allegation of the Office Action at page 20, Deminski does not disclose poppets such as those claimed. Further, Deminski cannot be combined with Durham because Deminski teaches away from using a head as described in Durham. Specifically, Deminski teaches a valve element that is head-guided. (Deminski ‘820 5:47-49). However, Durham requires a flat head that could not be head guided. Further, Deminski teaches away from stem-guided mushroom-shaped poppet heads as claimed in describing stem-guided poppet valves as having “manufacturing and maintenance problems, arising from the fact that the poppet head must be accurately positioned with respect to its mating seating surface on the valve sear.” (Deminski 1:38-41).

The examiner respectfully disagrees.  Durham discloses compressor valve(s) employing mushroom-shaped poppets (10; see fig. 12), which are employed under high speed conditions (see paragraph [0007]).  Deminski has been brought in for its teachings of employing a lift spacer; therefore, Applicant’s arguments concerning the configuration of the poppet head are not relative to the current combination of Durham, Deminski and Miller.  Deminski discloses/teaches (col. 6, lines 33-48) employing a lift spacer with a poppet to customize the lift or stroke of the compressor poppets.  It would have been obvious to modify the invention of Durham to employ the lift spacers, as taught in Deminski.  Additionally, although Deminski describes its head-guided configuration as being preferred 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753